DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of group I (microspheres) and SEQ ID 10 with mesenchymal stem cells in the reply filed on 16 Aug, 2022 is acknowledged.
Applicants have elected microspheres comprising SEQ ID 10 and mesenchymal stem cells.  A search was conducted for this invention, and references rendering it obvious were found.  As a result, claims 1-3, 8-12, 16, and 17 were examined and claims 4-7, 13-15, and 18-21 have been withdrawn from consideration.
During examination, a reference was found that anticipated a non-elected species.  This reference is discussed below.

Claims Status
Claims 1-21 are pending.
Claim 19 has been amended.
Claims 4-7, 13-15, and 18-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 Aug, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10 ,12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al (KR 20120013626, cited by applicants) with evidentiary support from Nihant et al (Polymer Int. (1994) 34 p289-299).  Cha et al is in Korean.  For this rejection, a machine translation (also provided by applicants) is used.  All citations to locations in the disclosure are for the machine translation, not the original document.  Please note that this rejection does not read on applicant’s elected species.

	Claim 1 is drawn to a porous microparticle comprising a mussel adhesive protein.

	Cha et al discuss coacervates formed from mussel adhesive proteins and a polymer (title).  As evidenced by Nihant et al, coacervate particles are porous due to solvent entrainment, with the degree of porosity dependent on the details of the synthesis protocol (abstract).  As noted in the figure on the second page of the translation, these particles are on the order of 5-30 microns in size (microparticles according to applicant’s definition, 1st page, 3d paragraph).  Thus, these compounds are porous microspheres comprising a mussel adhesive protein, anticipating claim 1.  A protein FP-151 (applicant’s elected mussel adhesive protein) is used in the invention (14th page, 4th and 5th paragraphs), anticipating claims 2 and 3.  The intended use of these compounds is as a carrier for bioactive materials (7th page, 1st paragraph), which requires biocompatibility.  Thus, the reference anticipates claims 8 and 9.  The bioactive material can be a cell (9th page, 3d paragraph), anticipating claims 10 and 16.  These compositions can be injected (11th page, 5th paragraph), anticipating claim 12.  Applicants have defined tissue engineering as culturing cells on a scaffold (p13, 3d paragraph), which is indistinguishable from cells in the microparticles of Cha et al, anticipating claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 8-12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al (KR 20120013626, cited by applicants) in view of Matheny et al (US 20070014773) with evidentiary support from Nihant et al (Polymer Int. (1994) 34 p289-299). For this rejection, a machine translation (also provided by applicants) is used.  All citations to locations in the disclosure are for the machine translation, not the original document.

Claim 1 is drawn to a porous microparticle comprising a mussel adhesive protein.

	Cha et al discuss coacervates formed from mussel adhesive proteins and a polymer (title).  As evidenced by Nihant et al, coacervate particles are porous due to solvent entrainment, with the degree of porosity dependent on the details of the synthesis protocol (abstract).  As noted in the figure on the second page of the translation, these particles are on the order of 5-30 microns in size (microparticles according to applicant’s definition, 1st page, 3d paragraph).  A protein FP-151 (applicant’s elected mussel adhesive protein) is used in the invention (14th page, 4th and 5th paragraphs).  The intended use of these compounds is as a carrier for bioactive materials (7th page, 1st paragraph), which requires biocompatibility.  The bioactive material can be a cell (9th page, 3d paragraph).  These compositions can be injected (11th page, 5th paragraph).  Applicants have defined tissue engineering as culturing cells on a scaffold (p13, 3d paragraph), which is indistinguishable from cells in the microparticles of Cha et al.  The examples use hyaluronic acid as the polymer mixed with the mussel adhesive protein to form the particles (p15, 4th and 5th paragraphs).
	Please note that this reference anticipates claims 1-3, 8-10 ,12, 16, and 17.
	The difference between this reference and the remaining claim is that this reference does not mention mesenchymal stem cells as the cell type used.
	Matheny et al discuss compositions used to regenerate myocardium (title), comprising administering an emulsified or injectable extracellular matrix composition (paragraph 11) which can comprise other medicinally relevant compounds, such as cells (paragraph 12).  “Extracellular matrix composition” is broad enough to encompass polymers that mimic the extracellular matrix, including compounds such as Teflon and polyethylene (paragraph 56), which do not have much in common with native extracellular matrices, and glycosaminoglycans such as hyaluronic acid (paragraph 36).  Among the cells that can be used in the invention are mesenchymal stem cells (paragraph 67).  This reference discusses an application for particles similar to those of Cha et al.
	Therefore, it would be obvious to add the mesenchymal stem cells of Matheny et al to the particles of Cha et al, to assist in treating myocardial issues, as described by Matheny et al.  As Cha et al discuss encapsulating cells, and the particles of Matheny et al appear to be a genus that includes the genus of particles described by Cha et al, an artisan in this field would attempt this modification with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658